Exhibit 10.7

 

CARMAX, INC.

2002 EMPLOYEE STOCK

PURCHASE PLAN

 

The CarMax, Inc. 2002 Employee Stock Purchase Plan (the “Plan”) provides
eligible employees of CarMax, Inc., a Virginia corporation (the “Company”), and
its Subsidiaries an opportunity to purchase CarMax, Inc. Common Stock (“Common
Stock”) through payroll deductions and to receive a Company match for a portion
of their payroll deductions.

 

1. Definitions. For the purposes of the Plan the following terms have the stated
definitions. Additional terms are defined in the sections below.

 

Benefits Department—The employee benefits department of the Company.

 

CarMax Companies—CarMax, Inc. and its Subsidiaries.

 

Circuit City—Circuit City Stores, Inc., a Virginia corporation.

 

Circuit City Companies—Circuit City and its Subsidiaries.

 

Circuit City Plan—1984 Circuit City Stores, Inc. Employee Stock Purchase Plan,
as Amended and Restated effective December 20, 2001, and as the same may be
further amended from time to time.

 

Committee—The Compensation and Personnel Committee of the Board of Directors of
the Company or, if no such committee has been appointed, the Board of Directors.

 

Compensation—All cash compensation and commissions (estimated as deemed
necessary by the Committee) before any deductions or withholding and including
overtime and bonuses, but exclusive of all amounts paid as reimbursements of
expenses including those paid as part of commissions and those paid in the form
of relocation bonuses, housing allowances or other payments in connection with
employee relocations.

 

Eligible Employees—Employees who meet the requirements set forth in Section 3.

 

Eligibility Status—Employment with the CarMax Companies as a Regular Associate
and as either (i) a Full-time Associate or (ii) a Part-time I Associate hired
before June 1, 1993. The capitalized terms used in the preceding sentence which
are not defined in the Plan shall have the meanings assigned to them in the
Company’s Policies and Procedures Manual. Determinations regarding the status of
an Employee for purposes of the Plan may be made from time to time by the Plan
Administrator, but shall in each instance be uniform in nature and applicable to
all persons similarly situated.

 

Employee—Any person employed by a CarMax Company as a common law employee on the
United States payroll of such CarMax Company. It is expressly intended that
persons not



--------------------------------------------------------------------------------

employed as common law employees on the CarMax Company’s United States payroll
are to be excluded from participation in the Plan, even if a court or
administrative agency determines that such individuals are common law employees
and not independent contractors.

 

Enrollment Date—The dates on which Eligible Employees may begin participation in
the Plan. Enrollment Dates occur on the first day of each month.

 

Old CarMax Plan—1997 Circuit City Stores, Inc. Employee Stock Purchase Plan for
CarMax Group Employees, as Amended and Restated effective December 20, 2001.

 

Participating Employees—Eligible Employees who participate in the Plan.

 

Plan Administrator—An Employee of the Company or one of its Subsidiaries
appointed by the Committee as provided in Section 4 or, in the absence of any
such specific appointment, the Chief Financial Officer of the Company.

 

Plan Service Provider—A Plan Service Provider/dealer registered with the
Securities and Exchange Commission and a member of the National Association of
Securities Dealers or other provider of employee plan administrative services
selected by the Plan Administrator as provided in Section 4.

 

Separation Date—The date on which the separation of the CarMax Companies from
the Circuit City Companies occurs as described in the Company’s Form S-4
Registration Statement (No. 333-85240) filed with the Securities and Exchange
Commission.

 

Subsidiary—Any business entity (including, but not limited to, a corporation,
partnership, or limited liability company) of which a company (the “Parent”)
directly or indirectly owns one hundred percent (100%) of the voting interests
of the entity unless the Committee determines that the entity should not be
considered a Subsidiary for purposes of the Plan. If the Parent owns less than
one hundred percent (100%) of the voting interest of the entity, the entity will
be considered a Subsidiary for purposes of the Plan only if the Committee
determines that the entity should be so considered.

 

2. Amount of Stock Subject to the Plan. The total number of shares of Common
Stock which may be purchased under the Plan shall be 1,000,000, subject to
adjustment as provided in Section 15. Such shares may be newly issued shares
that have been authorized but not yet issued or may be shares purchased for
Participating Employees on the open market.

 

3. Eligible Employees. All present and future Employees of the CarMax Companies
who have been employed by a CarMax Company for at least one year are eligible to
participate in the Plan, except: (i) Employees whose status is not within the
definition of Eligibility Status, (ii) Employees who are subject to Section 16
of the Securities Exchange Act of 1934, as amended, with respect to securities
of the Company, (iii) Employees who are officers of CarMax Companies (other than
those serving as Assistant Vice Presidents, Assistant Treasurers or Assistant
Secretaries), or (iv) Employees who have not reached the age of majority in the
state in which the Employee maintains his or her residence.

 

2



--------------------------------------------------------------------------------

 

If an Employee has one year of service but is excluded from participation in the
Plan due to the requirements set forth in (i), (ii), (iii) or (iv) in the
preceding paragraph, the Employee will be eligible to participate in the Plan on
the first Enrollment Date after he or she is no longer excluded because of such
requirements. Continuity of service for purposes of the Plan is defined by the
Rehire/Reinstatement and Change of Status Policy in effect for Employees of the
CarMax Companies at the time the eligibility determination is made. In certain
circumstances specified in the Employee Benefits Agreement between Circuit City
Stores, Inc. and CarMax, Inc. effective as of October 1, 2002, service with a
Circuit City Company will constitute service with a CarMax Company.

 

4. Administration of the Plan. The Plan shall be administered by the Committee.
The Committee shall have all powers necessary to administer the Plan, including
but not limited to the power to construe and interpret the Plan’s documents; to
decide all questions relating to an Employee’s employment status and eligibility
to participate in the Plan; to make adjustments to the limitations on payroll
deductions set forth in Section 6; to employ such other persons as are necessary
for the proper administration of the Plan; and to make all other determinations
necessary or advisable in administering the Plan. Any construction,
interpretation, or application of the Plan by the Committee shall be final,
conclusive and binding.

 

The Committee shall appoint an officer or other Employee of the Company or one
of its Subsidiaries to serve as the Plan Administrator (“Plan Administrator”).
In the absence of such an appointment, the Chief Financial Officer of the
Company shall serve as Plan Administrator. The Plan Administrator shall be
authorized to designate other Employees of the Company or its Subsidiaries to
assist him or her in carrying out his or her responsibilities under the Plan.
The Plan Administrator and his or her designees shall be responsible for the
general administration of the Plan including establishment of operating
procedures and document submission deadlines and such other matters as the
Committee deems necessary for the efficient and proper administration of the
Plan.

 

The Plan Administrator shall appoint a Plan Service Provider in order to fulfill
the duties of the Plan Service Provider set forth herein. The Plan Administrator
shall also have the authority to replace any Plan Service Provider he or she has
appointed for the Plan with another Plan Service Provider.

 

5. Participation in the Plan. An Eligible Employee may commence or recommence
participation in the Plan effective on any Enrollment Date by completing and
delivering on a timely basis to the Benefits Department a form prescribed by the
Plan Administrator (the “Enrollment Form”).

 

An Employee seeking to participate in the Plan must deliver an Enrollment Form
to the Benefits Department so that it is received sufficiently prior to the
Enrollment Date to allow processing by the Benefits Department. The Plan
Administrator may establish a submission deadline for Enrollment Forms. The
Enrollment Form shall authorize payroll deductions from the Employee’s
Compensation and authorize the Plan Service Provider to establish an employee
stock purchase plan account for the Employee (“ESPP Account”).

 

3



--------------------------------------------------------------------------------

 

A Participating Employee’s contributions will begin in the pay period that
includes the Enrollment Date that the Employee’s enrollment is effective. The
amount of the Participating Employee’s contribution will be based on his or her
Compensation for the entire pay period in which the first day of the month
occurs, even if part of that pay period is before the first day of the month.

 

6. Payroll Deductions and Limitations. Payroll deductions shall be a percentage
of the Participating Employee’s Compensation for each payroll period as
specified in the Participating Employee’s Enrollment Form. Payroll deductions
for each payroll period shall not be less than 2% nor more than 10% of
Compensation for such payroll period. Payroll deduction specifications shall be
made in 1% increments. The Plan Administrator shall have the power to change
these percentage limitations.

 

The maximum amount that may be contributed by each Participating Employee to the
Plan in any one calendar year is $7,500. When a Participating Employee’s
aggregate payroll deductions for the calendar year total $7,500, the
Participating Employee’s purchases of Common Stock and payroll deductions under
the Plan shall be suspended for the remainder of the calendar year. However, the
Participating Employee shall continue to be a participant under the Plan unless
he or she elects to stop contributions in the manner described in Section 16 or
his or her participation terminates under Section 17 and the Employee’s
purchases of Common Stock and payroll deductions will be resumed for the first
full payroll period of the next calendar year. For purposes of this Section,
“aggregate payroll deductions” for calendar year 2002 refers to the cumulative
year to date deductions made for the Employee under the Plan, the Old CarMax
Plan and the Circuit City Plan.

 

7. Changes in Payroll Deductions. A Participating Employee may change the
percentage of his or her payroll deductions, subject to the minimum, maximum and
allowed increments set forth in Section 6. To accomplish this, the Participating
Employee must submit to the Benefits Department a new Enrollment Form stating
the new deduction percentage. The change will be effective as of the first of
the next month if the Enrollment Form is received sufficiently prior to the
first of the month to allow processing by the Benefits Department. Deadlines for
submission of Enrollment Forms for the purpose of changing payroll deductions
may be established by the Plan Administrator. A Participating Employee may also
elect to stop making contributions in the manner described in Section 16.

 

8. Purchase Price. The purchase price under the Plan for each share of Common
Stock shall be (i) the average cost of all shares purchased for a particular
month on the open market (“Open Market Purchase Price”) when the shares are
purchased on the open market; or (ii) the closing price of the Common Stock on
the New York Stock Exchange on the last business day of the month (“New Issue
Purchase Price”) when the shares are purchased from the Company.

 

9. Method of Purchase. Except for the purchase to be made following the
Separation Date as provided in Section 18, the shares of Common Stock to be
purchased under the Plan shall be purchased once each month in one of the
following manners at the Company’s discretion:

 

4



--------------------------------------------------------------------------------

 

(a) Shares Purchased on the Open Market. The Company shall transmit the
aggregate payroll deductions from the prior month together with the related
Company Contribution (described below) and information on each Participating
Employee’s contribution to the Plan Service Provider promptly after the end of
each month. On a date as soon as practicable following receipt of the funds, the
Plan Service Provider shall arrange for the purchase of Common Stock on the open
market. As soon as practicable after completing the purchase of the shares, the
Plan Service Provider shall credit the ESPP Account for each Participating
Employee with as many shares and fractional interests in shares as the
Participating Employee’s contribution and the Company Contribution will allow,
based on the Open Market Purchase Price; or

 

(b) Shares Purchased Directly from the Company. Promptly after the end of each
month, the Company shall issue and forward to the Plan Service Provider the
number of shares of Common Stock that the Participating Employees’ contributions
and the related Company Contribution have purchased at the New Issue Purchase
Price. The Company shall also submit to the Plan Service Provider information on
each Participating Employee’s contribution. As soon as practicable following
receipt of the shares and related information, the Plan Service Provider shall
credit the ESPP Account for each Participating Employee with his or her
proportionate interest in the shares delivered, based on the New Issue Purchase
Price.

 

10. Company Match. The Company shall contribute an amount each month (“Company
Contribution”) towards the purchase of shares for the Participating Employees.
The Company Contribution is set by the Board of Directors of the Company and is
currently 15% of each Participating Employee’s contribution. The Company
Contribution shall be used to purchase shares for Participating Employees as
described in Section 9.

 

11. Dividend Reinvestment. Each ESPP Account shall be established with the
following default dividend policy. Cash dividends, if any, paid with respect to
the Common Stock held in each ESPP Account under the Plan shall be automatically
reinvested in Common Stock, unless the Participating Employee directs otherwise.
The Plan Service Provider shall arrange for the reinvestment of dividends on the
open market at the Participating Employee’s expense as soon as the Plan Service
Provider receives the cash dividends. The Company will not match reinvested
dividends and will not pay any expenses associated with reinvesting dividends.

 

The Committee shall have the right at any time or from time to time upon written
notice to the Plan Service Provider to change the default dividend reinvestment
policy for future ESPP Accounts which are established under the Plan.

 

12. Rights as a Shareholder. A Participating Employee shall have the right to
vote full shares of Common Stock held in the Participating Employee’s ESPP
Account and the right to receive annual reports, proxy statements and other
documents sent to shareholders of Common Stock generally; provided, however,
that so long as such shares are held for a Participating Employee by the Plan
Service Provider, if a Participating Employee fails to respond in a timely
manner to a request for instructions with respect to voting, the Plan Service
Provider shall take such action with respect to the shares held for the
Participating Employee as permitted by the New York Stock Exchange rules. To the
extent that such rules and applicable law permit, the

 

5



--------------------------------------------------------------------------------

Plan Service Provider shall vote shares with respect to which no specific voting
instructions are given in accordance with the recommendations of the Board of
Directors of the Company.

 

By instructing the Plan Service Provider in accordance with the terms and
conditions of the Plan Agreement (defined below), a Participating Employee shall
have the right at any time:

 

(a) to obtain a certificate for the whole shares of Common Stock credited to the
Participating Employee’s ESPP Account; or

 

(b) to direct that any whole shares of Common Stock in the ESPP Account be sold,
and that the proceeds, less selling expenses, be remitted to the Participating
Employee or remain in the ESPP Account pending further instructions.

 

13. Rights Not Transferable. Rights under the Plan are not transferable by a
Participating Employee.

 

14. Joint Accounts. Participating Employees may, to the extent permitted by the
Plan Service Provider, establish ESPP Accounts as joint accounts with rights
therein as prescribed under applicable state law.

 

15. Certain Adjustments in the Case of Stock Dividends or Splits. The Committee
shall make appropriate adjustments in the number of shares of Common Stock which
may be purchased under the Plan if there are changes in the Common Stock by
reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, mergers or consolidations.

 

16. Stopping Contributions. A Participating Employee may stop his or her
contributions by completing the appropriate section of the Enrollment Form and
delivering the form to the Benefits Department. Payroll Deductions will stop the
pay period after the completed Enrollment Form is processed by the Benefits
Department. In addition, contributions will be automatically stopped for any
Participating Employee who goes on a leave of absence without pay, effective
when the Employee ceases to be paid by the Company.

 

After contributions for an Employee have been stopped, the Plan Service Provider
will leave the ESPP Account open and the Employee will be responsible for any
account fees. Shares may be left in the ESPP Account or the Employee may sell
the shares or request a certificate. If dividends are being paid and reinvested
at the time of withdrawal, they will continue to be reinvested (if paid) unless
the Employee requests the Plan Service Provider to pay them in cash. The
Employee may also ask the Plan Service Provider to close the ESPP Account.

 

An Employee for whom contributions have been stopped may start contributions
again pursuant to Section 5 at any time when the Employee is an Eligible
Employee.

 

17. Termination of Participation in the Plan. An Employee’s participation in the
Plan shall terminate upon the Employee’s: (i) ceasing to be employed by a CarMax
Company, whether by reason of death or otherwise, (ii) ceasing to meet the
eligibility requirements set forth in Section 3 or (iii) becoming an independent
contractor (“Terminated Participant”).

 

6



--------------------------------------------------------------------------------

 

With respect to each Terminated Participant: (i) payroll deductions shall cease
at the next payroll period after the Benefits Department has received and
processed notification of termination of participation, (ii) purchases shall be
made through the calendar month in which the last payroll deduction is made, and
(iii) the ESPP Account shall remain open subject to the same limitations and
conditions set forth in the second paragraph of Section 16.

 

An Employee who has become a Terminated Participant may recommence participation
pursuant to Section 5 when he or she again becomes an Eligible Employee.

 

18. Initial Purchase Following the Separation. All accumulated payroll
deductions for Participating Employees who are transferred from the Old CarMax
Plan as provided in Section 23 shall become accumulated payroll deductions under
the Plan. An initial purchase of Common Stock under the Plan shall be made with
the payroll deductions accumulated as of the Separation Date. Such purchase
shall be made within 10 business days following the Separation Date in
accordance with one of the methods of purchase described in Section 9, such
method to be selected by the Company in its discretion.

 

19. Amendment of the Plan. The Board of Directors of the Company may, at any
time, or from time to time, amend the Plan in any respect.

 

20. Termination of the Plan. The Plan and all rights of Employees hereunder
shall terminate:

 

(a) on the last business day of any month that Participating Employees become
entitled to purchase a number of shares of Common Stock greater than the number
of shares remaining unpurchased out of the total number of shares which may be
purchased under the Plan; or

 

(b) at any earlier date at the discretion of the Board of Directors of the
Company.

 

In the event that the Plan terminates under circumstances described in (a)
above, the Common Stock remaining unpurchased as of the termination date shall
be allocated to Participating Employees for purchase on a pro rata basis.

 

Upon termination of the Plan, ESPP Accounts shall remain open subject to the
same limitations and conditions set forth in the second paragraph of Section 16.

 

21. ESPP Account. The relationship between the Plan Service Provider and each
Participating Employee shall be governed by a separate agreement of terms and
conditions between them which may be set forth in the Enrollment Form or a
separate document (“Plan Agreement”). In electing to participate in the Plan, a
Participating Employee shall be deemed to have accepted the terms of the Plan
Agreement. Any Plan Agreement pertaining to a Participating Employee’s
participation in either the Circuit City Plan or the Old CarMax Plan before the
Separation Date shall continue in effect with respect to such Participating
Employee’s ESPP Account under the Plan unless and until the Participating
Employee and the Plan Service Provider amend or replace such agreement. If a
Participating Employee already has an ESPP

 

7



--------------------------------------------------------------------------------

Account due to participation in the Circuit City Plan or the Old CarMax Plan,
the same ESPP Account will be used for new purchases under the Plan.

 

22. Payment of Expenses. The Company shall pay all expenses associated with
purchases under the Plan, including brokerage commissions, if any. The Company
will not pay expenses for other transactions in the Participating Employee’s
ESPP Account, including sales of securities, dividend reinvestments, issuance of
stock certificates, purchases of securities outside the Plan or expenses
associated with open ESPP Accounts where the owner is not a Participating
Employee.

 

23. Transition for Old CarMax Plan Participants. By allowing payroll deductions
to continue after the Separation Date, any Participant will be deemed to have
enrolled in the Plan and to have agreed to the terms and conditions of the ESPP
Account and to the terms of the Plan.

 

All shares and fractional interests in shares of Common Stock credited to the
ESPP Account of each Participant as of the Separation Date will be transferred
as of the Separation Date and credited to an ESPP Account for such Participant
under the Plan.

 

24. Effective Date of the Plan. The Plan shall be effective as of the Separation
Date.

 

25. Notices. Any notice or instruction to be given the Company shall be in
writing and delivered by hand, Company office mail or U.S. mail to the address
below:

 

CarMax, Inc.

c/o Secretary, CarMax, Inc.

4900 Cox Road

Glen Allen, Virginia 23060

 

Any signature submitted to the Company by facsimile will have the same force and
effect as an original signature.

 

26. Government and Other Regulations. The Plan, and the rights to purchase
Common Stock hereunder, and the Company’s obligation to sell and deliver Common
Stock hereunder shall be subject to all applicable federal, state and foreign
laws, rules and regulations, and to such approvals by any regulatory or
government agency as may, in the opinion of counsel for the Company, be
required.

 

27. Indemnification of Committee. Service on the Committee shall constitute
service as a member of the Board of Directors of the Company so that members of
the Committee shall be entitled to indemnification and reimbursement as members
of the Board of Directors of the Company pursuant to its Articles of
Incorporation and Bylaws.

 

8